Citation Nr: 1738485	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  09-22 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent for right carpal tunnel syndrome.

2. Entitlement to an initial disability evaluation in excess of 10 percent for left carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran completed active duty service from December 1984 to January 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

These claims were last remanded by the Board for additional development by the Agency of Original Jurisdiction in September 2014.  In January 2017, the Board remanded these matters for clarification of effective dates of the initial 10 percent rating for the Veteran's bilateral carpal tunnel syndrome (CTS).  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran's CTS of the right upper extremity most nearly approximates mild incomplete paralysis of the medial nerve.

2. The Veteran's CTS of the left upper extremity most nearly approximates mild incomplete paralysis of the medial nerve.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for right (major) CTS have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8515 (2016).

2. The criteria for an initial rating in excess of 10 percent for left (minor) CTS have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part IV.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's bilateral CTS has been rated under 38 C.F.R. § 4.124a, Diagnostic Code8515, paralysis of the median nerve.  Medical records show the Veteran is right hand dominant; thus his left upper extremity is the minor limb.  Pursuant to diagnostic Code 8515 for the dominant (right) upper extremity, a 10 percent evaluation is warranted when there is mild incomplete paralysis of the median nerve.  A 30 percent evaluation is warranted when there is moderate incomplete paralysis.  A 50 percent rating is provided for severe incomplete paralysis.  A maximum 70 percent evaluation is warranted for complete paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

For the minor (left) extremity, a 10 percent evaluation is warranted when there is mild incomplete paralysis of the median nerve.  A 20 percent evaluation is warranted when there is moderate incomplete paralysis.  A 40 percent rating is provided for severe incomplete paralysis.  A maximum 60 percent evaluation is warranted for complete paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Symptoms of complete paralysis are noted to include the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The words 'mild,' 'moderate,' and 'severe' as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as 'severe' by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Service treatment records show the Veteran was treated on several occasions during service for his CTS.  EMG testing conducted in October 2004 showed CTS.  February 2005 service treatment records show report of hand and forearm pain and weakness with grasping and lifting.  He reported numbness in his fingers with grasping.  He had swelling and stiffness in the morning and at the end of the day.  His symptoms were about equal in the right and left.  Splints were recommended.  July and August 2005 records show bilateral hand paresthesia and treatment with Depo-Medrol injections.  

The Veteran had a general VA examination in May 2006.  The examiner noted that the small joints of the fingers and thumbs moved fully and painlessly.  His grips and fists were equal and full, bilaterally.  He had a positive Tinel sign at both wrists.  The examiner stated that the Veteran had a normal motor and sensory examination and normal neurological evaluation of the upper extremities.  The diagnosis was bilateral CTS.

During his October 2012 VA examination for gout, the examiner stated that the examination of the wrists revealed adequate range of motion but no erythema, swelling, or warmth.  The Veteran did not have increased pain, fatigue, or incoordination upon repetitive movement but reported increased stiffness upon five repetitive flexion/extension movement in the left wrist.  Examination of the elbows showed tenderness on palpation of the medial right epicondyle.

Finally, the Veteran had a VA examination in October 2014.  The Veteran reported that his symptoms had worsened over the past few years.  He continued to use splints nightly but with no improvement.  He said he did a lot of typing and computer work and that while his activities of daily living remained intact, he frequently had to stop and shake his hands to relieve symptoms.  He occasionally dropped objects due to subjective hand weakness.  Symptoms included moderate intermittent pain and numbness.  The pain occasionally woke him at night.  Muscle strength and deep tendon reflex tests were normal.  He had decreased sensation in the hands.  He had a positive Tinel's and Phalen's sign, bilaterally.  The examiner found the Veteran had mild incomplete paralysis of the median nerve, bilaterally.

After reviewing all of the evidence, the Board finds that an initial evaluation in excess of 10 percent for CTS of the right and left extremities is not warranted.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Here, the symptoms do not rise to the severity to find that they are moderate in degree.  Throughout the pendency of the claim, the Veteran has reported subjective complaints of pain and numbness.  Most recently, he reported only intermittent symptoms of pain and numbness.  The objective evidence shows decreased sensation in the hands.  The Board has considered the Veteran's subjective reports of weakness; however, objective testing has shown normal strength and reflexes throughout the pendency of the claim.  Consequently, the Board finds that the Veteran's symptoms have been wholly sensory and have been mild in degree.  In support of this finding is the October 2014 examination report, wherein the examiner found that the Veteran's CTS was mild, bilaterally.

Given the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for CTS of either extremity for any period during the pendency of the claim as the evidence shows mild incomplete paralysis manifesting as subjective reports of pain and numbness and objective evidence of decreased sensation.  For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to initial disability rating in excess of 10 percent for the right and left CTS.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for right CTS is denied.

Entitlement to an initial disability evaluation in excess of 10 percent for left CTS is denied.




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


